Citation Nr: 0713153	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.  He died in December 2003.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

At the time of the veteran's death in December 2003, he did 
not have a claim pending with VA. 


CONCLUSION OF LAW

The legal criteria for establishing entitlement to accrued 
benefits are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.1000 (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In 1980, the veteran was awarded nonservice-connected VA 
disability pension benefits.  

In January 2001, the veteran submitted medical expenses as a 
deduction from countable annual income for the purpose of 
disability pension benefits.  In February 2001, the RO 
amended the veteran's disability pension based on the medical 
expenses.  The veteran did not appeal the adjustment to his 
pension benefits.  And there was no further communication 
from the veteran indicating intent to apply for any benefit 
under the laws administered by VA. 

The veteran died on December [redacted], 2003.  

In January 2004, the appellant filed a claim for adjustment 
of the veteran's disability pension benefits based upon 
medical expenses.  


Laws and Regulations

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period of not more 
than two years prior to death, may be paid to his surviving 
spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

A revision to 38 U.S.C.A. § 5121(a) enacted by Congress and 
signed by the President as the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, on December 16, 2003, amended 38 
U.S.C.A. § 5121(a) by repealing the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of award for accrued benefits; however, this revision 
relates only to cases where the veteran's death occurred on 
or after the date of enactment, December 16, 2003, and does 
not affect the appellant's case as the veteran died on 
December [redacted], 2003. 

Applications for accrued benefits must be filed within one 
year after the date of death. 38 U.S.C.A. § 5121(c).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of 
death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

Analysis 

As the veteran had no claim pending at the time of his death 
in December 2003, and as he was not entitled to additional 
periodic benefits based on an existing rating or decision or 
on evidence in the file at the date of death, the threshold 
legal criteria for establishing entitlement to accrued 
benefits have not been met.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a). 

Although the appellant filed a claim after the veteran's 
death and although the claim for accrued benefits under 38 
U.S.C.A. § 5121 is a separate claim, it is at the same time 
derivative of the veteran's claim, in that the claimant's 
entitlement is based upon the veteran's entitlement.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death and gives the 
survivor the right to stand in the shoes of the veteran and 
pursue his claim after his death). 






As the law and not the evidence of record is dispositive, the 
claim fails because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  



ORDER 

Entitlement to accrued benefits is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


